Name: Commission Regulation (EEC) No 1652/92 of 26 June 1992 fixing the export refunds on baled tobacco from the 1988, 1989 and 1990 harvests
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 No L 172/42 Official Journal of the European Communities 27. 6 . 92 COMMISSION REGULATION (EEC) No 1652/92 of 26 June 1992 fixing the export refunds on baled tobacco from the 1988 , 1989 and 1990 harvests Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds for certain varieties of tobacco from the 1988, 1989 and 1990 harvests were fixed by Regulations (EEC) No 3665/88 (3), (EEC) No 3766/89 (4) and (EEC) No 3793/90 (*) respectively ; Whereas Commission Regulation (EEC) No 3780/91 (6) lays down 30 June 1992 as the final date for granting those refunds ; whereas export opportunities after that date have materialized for certain of those varieties of tobacco ; Whereas Commission Regulation (EEC) No 3779/91 Q fixed the export refunds on baled tobacco from the 1991 harvest ; whereas those refunds are to apply until 31 December 1992 ; Whereas, in view of the improvement of the situation on the world market and in order to facilitate control, refunds should be paid for certain varieties from the 1988 , 1989 and 1990 harvests and the rates of refund should be fixed at the same levels as those laid down by Regulation (EEC) No 3779/91 for the 1991 harvest ; HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1988, 1989 and 1990 harvests on which the export refund referred to in Article 9 of Regulation (EEC) No 727/70 is to be granted, the amount of the refund and the third countries of destination shall be as specified in the Annexes. The refund shall be granted on baled tobacco presented in one of the following two forms : (a) tobacco in the form of whole or cut (not stripped) leaves falling within CN code ex 2401 10 (Annex I) ; (b) threshed (totally stripped) tobacco in the form of strips measuring at least 0,5 cm, falling within CN code ex 2401 20 (Annex II). Article 2 This Regulation shall enter into force on 1 July 1992. It shall apply until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . 0 OJ No L 91 , 7 . 4. 1992, p. 1 . (3) OJ No L 318 , 25. 11 . 1988 , p. 19 . (4) OJ No L 365, 15. 12. 1989, p. 28 . 0 OJ No L 365, 28 . 12. 1990, p. 8 . (6) OJ No L 356, 24. 12. 1991 , p. 58 . O OJ No L 356, 24. 12. 1991 , p. 54. 27. 6. 92 Official Journal of the European Communities No L 172/43 ANNEX I (ECU/kel Serial No Variety Product code Amount of the refund on tobacco in the form of whole or cut (unstripped) leaves (Article 1 (2) (a)) Countries of destination C) 1 Badischer Geudertheimer 2401 10 70 0101 II (a) harvest 1988 and 1989 ll 0,21 01 (b) harvest 1990 ll 0,34 01 2 Badischer Burley E 2401 10 20 0201 ll 0,34 01 3 Virgin D 2401 10 10 0301 ll 0,30 02 4 (a) Paraguay 2401 10 70 0411 ll 0,21 01 (b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 2401 10 70 0421 ll 034 01 7 Bright 2401 10 80 0701 Il 0,25 02 8 Burley I 2401 10 20 0801 ll 0,25 02 9 Maryland 2401 10 30 0901 Il 030 02 10 Kentucky 2401 10 41 1001 Il 0,44 02 11 (a) Forchheimer Havana II c), e) Hybrids of Badischer ll Geudertheimer 2401 10 70 1111 ll 0,21 01 13 Xanti-Yaka 2401 10 60 1301 Il 0,35 03 14 (a) Perustiza 2401 10 60 1411 \ 0,35 03 (b) Samsun 2401 10 60 1421 Il 0,25 03 15 Erzegovina 2401 10 60 1501 l 0,35 03 16 (a) Round Tip 2401 10 90 1611 i I 02 (b) Scafati 2401 10 90 1621 \  º 0,44 02 (c) Sumatra I 2401 10 90 1631 l 02 17 Basmas 2401 10 60 1701 l 0,34 03 18 Katerini and similar varieties 2401 10 60 1801 \ 0,34 03 19 (a) Kaba Koulak classic 2401 10 60 1911 \ 0,32 03 (b) Elassona 2401 10 60 1921 l 0,32 03 20 (a) Kaba Koulak non classic 2401 10 60 2011 l 0,41 03 (b) Myrodata Smyrne, Trapezous, and Phi I 2401 10 60 2021 l 0,41 03 21 Myrodata Agrinion 2401 10 60 2101 \ 0,41 03 22 Zichnomyrodata 2401 10 60 2201 0,32 03 23 Tsebelia 2401 10 60 2301 0,27 03 24 Mavra 2401 10 60 2401 0,27 03 25 Burley EL 2401 10 20 2501 0,30 02 26 Virginia EL 2401 10 10 2601 0,20 02 27 Santa FÃ © 2401 10 70 2701 0,34 01 28 Burley fermentÃ © 2401 10 70 2801 0,34 01 29 Havana E 2401 10 70 2901 0,34 01 30 Round Scafati 2401 10 90 3001 0,27 02 31 Virginia E 2401 10 10 3101 0,20 02 32 Burley E 2401 10 20 3201 0,30 02 33 Virginia P 2401 10 10 3301 0,30 02 34 Burley P 2401 10 20 3401 J 0,30 02 (') 01 All third countries. 02 All third countries except the United States and Canada. 03 All third countries except Turkey, Bosnia-Herzegovina, Croatia, Slovenia and the Yugoslav Republics of Serbia, Montenegro and Macedonia. No L 172/44 Official Journal of the European Communities 27. 6. 92 ANNEX II (ECU/kg) Serial No Variety Product code Amount of the refund on threshed (totally stripped) tobacco (Article 1 (2) (b)) Countries of destination (') Badischer Geudertheimer (a) harvest 1988 and 1989 (b) harvest 1990 Badischer Burley E Virgin D (a) Paraguay (b) Dragon and hyrids thereof, Philippin, Petit ­ Grammont (Flobecq), Semois, Appelterre Bright Burley I Maryland Kentucky (a) Forchheimer Havana II c), e) Hybrids of Badischer Geudertheimer Tsebelia Mavra Burley EL Virginia EL Santa Fe 1 2 3 4 7 8 9 10 11 23 24 25 26 27 28 29 31 32 33 34 2401 20 70 0101 2401 20 20 0201 2401 20 10 0301 2401 20 70 041 1 2401 20 70 0421 2401 20 80 0701 2401 20 20 0801 2401 20 30 0901 2401 20 41 1001 2401 20 70 1 1 1 1 2401 20 60 2301 2401 20 60 2401 2401 20 20 2501 2401 20 10 2601 2401 20 70 2701 2401 20 70 2801 2401 20 70 2901 2401 20 10 3101 2401 20 20 3201 2401 20 10 3301 2401 20 20 3401 0,29 0,47 0,47 0,42 0,29 0,47 0,36 0,42 0,42 0,61 0,29 0,37 0,37 0,42 0,28 0,47 0,47 0,47 0,28 0,42 0,42 0,42 01 01 01 02 01 01 02 02 02 02 01 03 03 02 02 01 01 01 02 02 02 02 Burley fermente Havana E Virginia E Burley E Virginia P Burley P (') 01 All third countries. 02 All third countries except the United States and Canada . 03 All third countries except Turkey, Bosnia-Herzegovina, Croatia, Slovenia and the Yugoslav Republics of Serbia, Montenegro and Macedonia .